     Case: 1:17-cv-00444 Document #: 85 Filed: 07/17/19 Page 1 of 1 PageID #:688

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Paul Matthew Parisi
                                         Plaintiff,
v.                                                      Case No.: 1:17−cv−00444
                                                        Honorable Matthew F. Kennelly
Wexford Health Sources, Inc., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's motion for
extension of tmie is granted. Due date for responses to motions for summary judgment is
extended to 8/9/2019. Due date for replies is extended to 8/23/2019. No part of this
schedule will be extended again. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
